PER CURIAM.
Affirmed, without prejudice for Bradley to file a legally sufficient motion to correct an illegal sentence pursuant to Florida *1125Rule of Criminal Procedure 3.800 raising any issue concerning jail credit, see Toro v. State, 719 So.2d 947, 948 (Fla. 4th DCA 1998)(adopting strict pleading requirement imposed by Baker v. State, 714 So.2d 1167 (Fla. 1st DCA 1998);) and, to file any appropriate extraordinary relief, if necessary, upon the Department of Corrections determination under sections 944.28(c) and 944.279, Florida Statutes.
GUNTHER, WARNER and SHAHOOD, JJ., concur.